NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4875-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WEEDJY J. MILIEN,
a/k/a MILIEN JASON,
and MILLIEN WEEDIV,

     Defendant-Appellant.
_______________________

                   Submitted December 8, 2021 – Decided February 25, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-10-3110.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Douglas R. Helman, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant, Weedjy Milien, appeals from his trial convictions for second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b), and resisting

arrest, N.J.S.A. 2C:29-2(a)(1). The jury acquitted defendant of multiple robbery

charges. He contends the trial judge erred by denying his motion for a mistrial

and by delivering inadequate curative jury instructions when a police witness,

during cross-examination, improperly revealed that defendant was subject to an

outstanding arrest warrant. Defendant also contends that his resisting-arrest

conviction should be vacated because the pursuing officers did not verbally

announce their intention to arrest him and did not have probable cause to make

an arrest. Finally, defendant contends that the sentence imposed on his Graves

Act1 conviction for unlawful possession of a firearm is excessive.        After

carefully reviewing the record in light of the applicable legal principles, we

reject defendant's contentions and affirm.




1
   The Graves Act is named for Senator Francis X. Graves, Jr., who sponsored
legislation in the 1980s mandating imprisonment and parole ineligibility terms
for persons who committed certain offenses while armed with a firearm. The
term now refers to all gun crimes that carry a mandatory minimum term of
imprisonment.
                                                                          A-4875-18
                                       2
                                       I.

      We briefly summarize the facts that were adduced at trial. In doing so,

we are mindful that defendant was acquitted of the robbery charges.

      On the morning of July 4, 2017, Estebon Garcia-Tapia, Rodrigo Delores-

Garcia, and Arisael Salano-Sierra were walking to work near Colgate Park in

Orange. Two men approached them and one—alleged to be defendant—put a

gun to Garcia-Tapia's head and demanded money. The assailants allegedly stole

a gold chain that was around Garcia-Tapia's neck, his wallet, and his phone. The

assailants also allegedly took the wallets and phones of Delores-Garcia and

Salano-Sierra. The victims were ordered to start walking and not turn around.

They complied with the robbers' command.

      When he arrived at work, Garcia-Tapia advised his manager of the

robbery. Garcia-Tapia, Delores-Garcia, and the manager got into a car to search

for the robbers. Garcia-Tapia spotted the two men walking near Colgate Park.

The manager called the police. 2 He provided the following description of the

two men: (1) two black males, (2) both wearing white t-shirts, (3) the man with

the gun had long blue pants on, (4) the other man was wearing khaki shorts. The



2
 The conversation with the 9-1-1 operator suggests that four men had robbed
Garcia-Tapia, but only two were seen near Colgate Park.
                                                                          A-4875-18
                                       3
manager stayed on the phone until officers from the Orange Police Department

arrived at the scene. The manager then advised the police dispatch that the

individuals had begun to flee upon the officers' arrival.

      Officer Karyn Tisdale-Dickson was on patrol near Colgate Park when she

received a dispatch about an armed robbery and was provided a des cription of

the robbers. She spotted two men who were wearing white t-shirts. She also

noticed that one was wearing a black fanny pack.

      Sergeant Tyrik Booker, a patrol officer at the time, was also dispatched to

the area of Colgate Park. He saw two men walking and determined that at least

one was wearing a white t-shirt.

      As Booker and Tisdale-Dickson approached in their vehicles, the two men

fled. Sergeant Booker chased one of the men, who was later identified as

defendant. The chase proceeded through backyards and over several fences.

Officer Tisdale-Dickson went to the front of the houses behind which the chase

was occurring. She confronted defendant in an alleyway and arrested him. The

officer noticed that he was no longer wearing the black fanny pack she had

previously observed.

      After Officer Tisdale-Dickson arrested defendant, Sergeant Booker

retraced his steps from the pursuit and found the black fanny pack in one of the


                                                                           A-4875-18
                                        4
backyards where the chase had occurred. Booker unzipped the fanny pack and

found a silver handgun inside.

      Defendant was subsequently brought to police headquarters. At or around

that time, Garcia-Tapia was also in the stationhouse providing a statement to

police. Garcia-Tapia identified defendant during a show-up procedure.3 That

same day, the police showed Delores-Garcia a photo array, but he was unable to

identify defendant.

      In July 2017, an Essex County grand jury returned an indictment charging

defendant with six crimes: (1) second-degree conspiracy to commit a robbery,

N.J.S.A. 2C:5-2 and N.J.S.A. 2C:15-1; (2) first-degree armed robbery of

Estebon Garcia-Tapia, N.J.S.A. 2C:15-2; (3) first-degree armed robbery of

Arisael Salano-Sierra, N.J.S.A. 2C:15-2; (4) first-degree armed robbery of

Rodrigo Dolores-Garcia, N.J.S.A. 2C:15-2; (5) second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b); and (6) second-degree possession

of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a). A complaint-

warrant also charged defendant with the disorderly persons offense of resisting

arrest, N.J.S.A. 2C:29-2(a)(1).


3
    In State v. Henderson, the New Jersey Supreme Court explained that
"[s]howups are essentially single-person lineups: a single suspect is presented
to a witness to make an identification." 208 N.J. 208, 259 (2011).
                                                                         A-4875-18
                                      5
      In May 2019, defendant was tried before a jury. The Law Division judge

presided over the jury trial. Sitting as a municipal court pursuant to Rule 3:15-

3, the judge also served as the trier of fact of the disorderly persons resisting

arrest charge. The jury found defendant guilty on count five, second-degree

unlawful possession of a weapon, but acquitted defendant of all other indictable

charges. The trial judge found defendant guilty of the resisting arrest offense.

      The trial judge sentenced defendant on the handgun conviction to an eight-

year prison term with a four-year period of parole ineligibility. The judge

imposed a thirty-day term of incarceration on the resisting arrest conviction, to

be served concurrently with the sentence imposed on the Graves Act conviction.

      Defendant raises the following contentions for our consideration:

            POINT I

            TESTIMONY THAT MILIEN HAD AN OPEN
            WARRANT IRREDEEMABLY PREJUDICED HIS
            TRIAL, REQUIRING A MISTRIAL.  IN THE
            ALTERNATIVE,   THE    HARM WAS   NOT
            AMELIORATED BY THE WEAK CURATIVE
            INSTRUCTION OFFERED BY THE JUDGE.
            REVERSAL IS REQUIRED.

            A. THE OFFENDING STATEMENT.

            B. A MISTRIAL WAS REQUIRED.




                                                                           A-4875-18
                                        6
             C.  IN   ANY    EVENT,   THE   CURATIVE
             INSTRUCTION FAILED TO REMEDY THE
             PREJUDICE OF DICKENS' COMMENT.

             POINT II

             MILIEN SHOULD HAVE BEEN FOUND NOT
             GUILTY OF THE DISORDERLY PERSONS
             OFFENSE OF RESISTING ARREST BY FLIGHT
             BECAUSE THE OFFICER DID NOT ANNOUNCE
             HER INTENTION TO ARREST BEFORE HE FLED.

             POINT III

             MILIEN’S    SENTENCE             IS      MANIFESTLY
             EXCESSSIVE.

                                        II.

      We first address defendant's contention that the trial judge abused his

discretion by denying defendant's motion for a mistrial and by delivering

inadequate curative instructions. The following events took place at trial .

      Orange Police Department Detective Lia Dickens testified that she had

taken statements from the witnesses at the police station on the day of the alleged

robberies.   On cross-examination, defense counsel asked her about the

procedures associated with show-up identifications. The following exchange

between defense counsel and Detective Dickens ensued:

             Q     — and if the person doesn't ID that person, they
                   go on their way; right?


                                                                             A-4875-18
                                        7
A   Correct.

Q   This suspect goes on their way?

A   Correct.

Q   Now in a case like this where a show-up was done
    at the police station, Weedjy Milien was already
    arrest [sic]; right?

A   He was detained.

Q   And when you say detained, and I don't mean to
    mince words here, he didn't come to the police
    department voluntarily; right?

A   He was detained just the same way someone
    would be detained on the street would be.

Q   Okay, but someone who is detained on the street
    is not removed from the location that they are
    currently; right?

A   Correct.

Q   They're not put in the back of a patrol car; right?

A   Correct.

Q   They're not driven to the police station.

A   Correct.

Q   And they're not put in a room at the police station;
    correct?

A   That is correct.    And those individuals aren't
    running either.

                                                           A-4875-18
                          8
            Q      Okay. So[,] in this case Weedjy Milien all those
                   things happened to him; right? So[,] he was at
                   the police station —

            A      Yes, correct.

            Q      — and if he had, you know, walked, tried to walk
                   out of that room police officers would have
                   stopped him; right?

            A      Right.

            Q      So Weedjy Milien he wasn't really free to go
                   anywhere at that point.

            A      Once the identification purposes were completed
                   and he was not identified, yes, he would be able
                   to leave.

            Q      Okay. Before though, before the show-up was
                   conducted in this case —

            A      Right.

            Q      — as you're waiting to do this show-up, he can't
                   just walk out of the police station there —

            A      Well to my knowledge he had an outstanding
                   warrant, so I don't think he would be able to.

      Defense counsel immediately objected to the reference to an outstanding

warrant and moved for a mistrial, or in the alternative, a curative instruction. At

the ensuing sidebar discussion, the trial judge denied the application for a

mistrial, finding there was no "malicious intent" by the detective. The judge


                                                                             A-4875-18
                                        9
determined that "an extremely strong curative instruction should be given to[]

[t]he jury now" and then "carried over [i.e., repeated] in the [final] jury

instruction." The judge proposed telling the jurors they were to "completely

disregard that statement." Defense counsel objected, arguing "that [the jury] be

instructed that there's been no evidence presented that there were any other

warrants or the nature of any other warrants." The judge then proposed taking

a recess to determine the wording of the curative instruction. The judge elected

not to delay the remainder of the cross-examination because Detective Dickens

had a prescheduled vacation starting the next day. Immediately following the

sidebar discussion, the judge instructed the jury, "[t]he objection is sustained.

You're to disregard that completely and you'll be given further instruction.

That's an area that cannot be brought up in testimony."

      At the charge conference, see R. 1:8-7(b), defense counsel proposed that

the jury be told that Detective Dicken's comment was not evidence. Counsel

also proposed that the jury be instructed that "Detective Dickens was mistaken

in her belief, and there has been no evidence presented that Weedjy Milien had

an outstanding warrant on July 4th, 2017." The State objected to that language

because "defendant did have a warrant" and thus Detective Dickens was "not




                                                                           A-4875-18
                                      10
mistaken." Defense counsel responded that unlike a 404(b) 4 curative instruction,

where there are some limited purposes for which the jurors could use "other

crimes" information, here there was no purpose for which the evidence of an

outstanding warrant could be considered. Counsel argued, "the best way to help

them truly put it out of their mind, is to put it out of their minds that that's even

accurate information."

       The trial judge ultimately instructed the jury that "Detective Lea Dickens

testified that Weedjy Milien had a warrant on July 4th, 2017. Warrants may be

issued for various reasons, including traffic violations and other quasi criminal

matters. At that time, Weedjy Milien was not detained on a warrant."

       We begin our analysis by acknowledging the governing legal principles.

In State v. Smith, our Supreme Court explained the standard of review appellate

courts must use when considering whether a trial court erred by failing to grant

a mistrial. 224 N.J. 36 (2016). The Court stressed that trial courts should only

grant a motion for a mistrial "to prevent an obvious failure of justice." Id. at 47

(quoting State v. Harvey, 151 N.J. 117, 205 (1997)).

       The Court further explained that trial courts are obligated to "consider the

unique circumstances of a case" when deciding a motion for a mistrial. Ibid.


4
    See N.J.R.E. 404(b).
                                                                               A-4875-18
                                        11
Granting a motion for a mistrial is inappropriate when "an appropriate

alternative course of action" is available. State v. Allah, 170 N.J. 269, 280

(2002).    "For example, a curative instruction, a short adjournment or

continuance, or some other remedy, may provide a viable alternative to a

mistrial, depending on the facts of the case." Smith, 224 N.J. at 47.

      Relatedly, juries are "deemed capable of following a curative instruction

to ignore [a] prejudicial matter." State v. Ribalta, 277 N.J. Super. 277, 292

(App. Div. 1994) (citing Williams v. James, 113 N.J. 619, 632 (1989)). "[I]n

administering the criminal law the courts must rely upon the jurors' ability and

willingness to follow the limiting instruction without cavil or question." Ibid.

(quoting State v. Manley, 54 N.J. 259, 270 (1969)).

      In State v. Winter, our Supreme Court addressed "whether inadmissible

evidence is of such a nature as to be susceptible of being cured by a cautionary

or limiting instruction, or instead requires the more severe response of a

mistrial." 96 N.J. 640, 646–47 (1984). The Court held that this determination

"is one that is peculiarly within the competence of the trial judge, who has the

feel of the case and is best equipped to gauge the effect of a prejudicial comment

on the jury in the overall setting." Id. at 647; see also State v. Yough, 208 N.J.




                                                                            A-4875-18
                                       12
385, 397 (2011) (stating that whether a curative instruction can neutralize a

prejudicial remark is within the trial court's competence).

       "Whether an event at trial justifies a mistrial is a decision 'entrusted to

the sound discretion of the trial court.'" Smith, 224 N.J. at 47. As a result, a

reviewing court should not disturb a trial court's ruling absent a showing of an

"abuse of discretion that results in a manifest injustice." Ibid. (quoting State v.

Jackson, 211 N.J. 394, 407 (2012)). The same deferential standard that applies

to the decision whether to grant a mistrial applies to an appellate court's review

of a curative instruction delivered in lieu of granting a mistrial. Winter, 96 N.J.

at 647.

      In State v. Herbert, we recently outlined an analytical framework that trial

courts should use when determining whether to give a curative instruction rather

than granting a motion for a mistrial. 457 N.J. Super. 490, 505–07 (App. Div.

2019). We identified three relevant factors: (1) "the nature of the inadmissible

evidence the jury heard, and its prejudicial effect"; (2) "an instruction's timing

and substance"; and (3) "the risk of imperfect compliance." Ibid.

      Applying the Herbert factors to the specific circumstances of the matter

before us, we are satisfied that the two curative instructions that were delivered

in this case were adequate to address the prejudice associated with the detective's


                                                                             A-4875-18
                                       13
reference to an unspecified warrant. We thus conclude the trial court did not

abuse its discretion either in denying defendant's motion for a mistrial or in

fashioning and delivering the jury instructions to address the detective's

wayward reference to inadmissible evidence.

      With respect to the first factor—the "nature of the inadmissible evidence,

and its prejudicial effect"—we stressed in Herbert that trial and reviewing courts

should be mindful that "[t]he adequacy of a curative instruction necessarily

focuses on the capacity of the offending evidence to lead to a verdict that could

not otherwise be justly reached." Id. at 505 (citing Winter, 96 N.J. at 647). In

this case, the detective's reference to an unrelated warrant, while clearly

inadmissible, was in response to a cross-examination question whether

defendant could "just walk out of the police station."        The inappropriate

testimony occurred only once and did not specify the type of warrant. Cf. State

v. Cain, 224 N.J. 410, 433 (2016) (noting that "repeated statements that a judge

issued a search warrant for a defendant's home—when the lawfulness of the

search is not at issue—may lead the jury to draw a forbidden inference that the

issuance of a warrant by a judge supports the rendering of a verdict").

Importantly, the detective's single reference to a warrant did not indicate the




                                                                            A-4875-18
                                       14
reason for its issuance, which could have been for a serious crime, a traffic

offense, failure to appear in court, or failure to pay a fine.

      In Herbert, a detective violated the trial court's express prior ruling twice

by alluding to the defendant's membership in a criminal street gang. 457 N.J.

Super. at 499. In comparison, we conclude that the prejudice caused by the

improper testimony in the present matter was less severe.

      As to the second factor—relating to the "timing and substance" of a

curative instruction—we noted in Herbert that "a swift and firm instruction is

better than a delayed one." Id. at 505–06. There, we explained that "[d]elay

may allow prejudicial evidence to become cemented into a storyline the jurors

create in their minds during the course of trial." Ibid.; see also State v. Vallejo,

198 N.J. 122, 135 (2009) (stressing the importance of immediacy when trial

judges provide curative instructions).

      In the present matter, the court immediately instructed the jury to

completely disregard the detective's reference to a warrant. The court also

advised the jury that a further instruction would be provided, and then followed

through by amplifying the initial curative instruction in the final jury charge.

The court explained that warrants can be issued for a variety of reasons,

including minor traffic violations.


                                                                              A-4875-18
                                         15
      We further recognized in Herbert that the substance of a curative

instruction, in addition to its timing, will "affect [the] likelihood of [its]

success." Id. at 505. Particularly, "[a] specific and explanatory instruction is

often more effective than a general, conclusory one." Id. at 506. In Vallejo, the

Court likewise "stressed the importance of [both] immediacy and specificity

when trial judges provide curative instructions to alleviate potential prejudice to

a defendant from inadmissible evidence that has seeped into a trial." 198 N.J.

at 135. As we observed in Herbert, a conclusory curative instruction akin to

telling the jury to disregard testimony "[b]ecause I said so" may be ineffective

in correcting improper statements.      457 N.J. Super. at 506.      Trial judges,

therefore, should provide "enough specificity to enable the jury to follow the

instruction." Id. at 507. "The instruction must be 'clear enough [and] sharp

enough to achieve its goal.'" Ibid. (alteration in original) (citing Vallejo, 198

N.J. at 136–37).

      In the present case, the judge did more than tell the jury to disregard the

detective's reference.   In the follow-up instruction, the judge provided an

explanation for why the warrant was irrelevant. That explanation—that warrants

can be issued for a variety of reasons, including minor traffic violations —was

adequate to enable the jury to follow the instruction. We do not believe the


                                                                             A-4875-18
                                       16
judge in these circumstances was required to mislead the jury by instructing

them that Detective Dickens was "mistaken," as defendant requested.

      As to the third factor in the Herbert analytical paradigm—"the risk of

imperfect compliance"—we are satisfied that there is no basis upon which to

assume that the jury did not follow the trial court's clear instructions. In Herbert,

we explained,

             even in criminal cases involving errors of constitutional
             dimension, "not 'any' possibility [of an unjust result]
             can be enough for a rerun of the trial." "The possibility
             must be real, one sufficient to raise a reasonable doubt
             as to whether the error led the jury to a result it
             otherwise might not have reached." By contrast, a non-
             constitutional error "shall be disregarded by the
             appellate court 'unless it is of a nature as to have been
             clearly capable of producing an unjust result.'"

             [Id. at 507–08 (alteration in original) (citations
             omitted)].

We noted, however, that the guiding precedents do not "require[] an

'overwhelming probability' that the jury cannot comply, in order to conclude a

curative instruction was inadequate." Id. at 508 (quoting Greer v. Miller, 483

U.S. 756, 766 n.8 (1987)).

      Defendant's reliance on the particular result in Herbert, where we

overturned the defendant's murder conviction, is misplaced. The circumstances

that necessitated a reversal in Herbert are readily distinguishable from the

                                                                              A-4875-18
                                        17
present matter. As we have already noted, in Herbert, the improper statements

were significantly more prejudicial than Detective Dicken's reference to an

outstanding warrant. Id. at 498. In Herbert, the trial court had issued an order

making clear that any references to "gangs" during the trial were prohibited

because the witness who would have testified that the murder arose from a gang

conflict could not be secured to testify. Ibid. Despite that clear preemptive

order, a detective testified on two occasions regarding gang involvement. We

concluded the improper testimony, which suggested the murder occurred in a

gang area and that Herbert was a gang member, "caused substantial prejudice"

by suggesting to the jury that the homicide arose out of a gang conflict. Id. at

509, 512.

      Furthermore, Herbert dealt with multiple improper statements that

resulted in "the trial [coming] to an abrupt halt." Id. at 509; cf. State v. Bitzas,

451 N.J. Super. 51, 80 (App. Div. 2017) (noting that a mistrial was required

because "[t]he record show[ed] a pattern of undeterred transgressions by the

State's key fact witness . . . and [t]he trial judge counted eight individual

instances in which this witness introduced irrelevant and highly prejudicial

information about defendant").




                                                                              A-4875-18
                                        18
      Here, the trial briefly paused for a sidebar conference, after which the

judge promptly instructed the jury to disregard the detective's reference to a

warrant.   Given the stark differences between the repeated infractions that

occurred in Herbert involving the inherently prejudicial status of gang affiliation

and the single transgression in the present matter regarding a reference to an

unspecified warrant, we decline to assume that the jury in this case did not

dutifully follow the court's instructions. See Ribalta, 277 N.J. Super. at 292. In

sum, we are satisfied that the trial judge adequately rectified the prejudice to

defendant by means of the combination of decisive and specific curative

instructions.

                                       III.

      Defendant argues that he did not commit the offense of resisting arrest

because the officers never instructed him to stop and did not have probable cause

to arrest. The trial judge, sitting as the trier of fact pursuant to Rule 3:15-3,

found to the contrary, stating

            [i]t was a[] uniformed officer that chases [d]efendant
            throughout back yards. He clearly saw that it was a
            uniformed officer. He clearly fled that officer. He—
            there was probable cause, at least at that point, to . . .
            arrest him concerning the robbery of which he was
            found not guilty. Then of course, the handgun that was
            later recovered. So[,] I do find . . . the State has proven


                                                                             A-4875-18
                                       19
            beyond a reasonable doubt concerning the resisting
            arrest.

      It is well settled that appellate courts owe deference to the factual findings

made by trial courts. State v. Reece, 222 N.J. 154, 166 (2015) (citing State v.

Locurto, 157 N.J. 463, 470–71 (1999)). Such findings will be upheld if the

record contains sufficient credible evidence.          Ibid. (citations omitted).

Reviewing courts "should give deference to those findings of the trial judge

which are substantially influenced by his [or her] opportunity to hear and see

the witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." Locurto, 157 N.J. at 471.

      In contrast to the deference appellate courts owe to a trial court's factual

and credibility findings, legal conclusions are reviewed de novo. State v. S.S.,

229 N.J. 360, 380 (2017). Accordingly, an appellate court is not required to

defer to a trial court's finding of probable cause "when the facts and inferences

do not support that conclusion." State v. Gibson, 218 N.J. 277, 294 (2014).

      An individual commits the disorderly persons offense of resisting arrest

when he or she "purposefully prevents or attempts to prevent a law enforcement

officer from effecting an arrest." N.J.S.A. 2C:29-2(a)(1). The State bears the

burden of proving "it was defendant's conscious object to prevent his [or her]

arrest." State v. Ambroselli, 356 N.J. Super. 377, 385 (App. Div. 2003); see

                                                                              A-4875-18
                                       20
also State v. Branch, 301 N.J. Super. 307, 321 (App. Div. 1997) (citing State v.

Murphy, 185 N.J. Super. 72 (Law Div. 1982) (resisting arrest "requires a

culpability of purpose"), rev'd in part on other grounds, 155 N.J. 317 (1998)).

A defendant, therefore, must be aware that police are attempting to effectuate

an arrest to be guilty of resisting it. Branch, 301 N.J. Super. at 321.

      The law is also clear that if an arrest is lawful, a police officer's failure to

announce that defendant is under arrest does not warrant an acquittal. Ibid. The

failure to announce is merely "one factor to be considered in the overall

sequence of events leading to the arrest." Ibid.

      However, if the arrest is unlawful, the critical question becomes whether

the officer announced his or her intent to arrest. N.J.S.A. 2C:29-2(a) expressly

provides, "[i]t is not a defense to [resisting arrest] . . . that the law enforc ement

officer was acting unlawfully in making the arrest, provided he [or she] was

acting under color of his [or her] official authority . . . and announces his [or

her] intention to arrest prior to the resistance." Accordingly, if the arrest is

unlawful, that is, not supported by probable cause, and the officer fails to

announce his or her intention prior to the resistance, a conviction for resisting

an unlawful arrest may not stand. See State v. Kane, 303 N.J. Super. 167, 182

(App. Div. 1997) (concluding that where the arrest was unlawful and the officers


                                                                                A-4875-18
                                        21
failed to announce an intent to arrest, reversal of the resisting arrest conviction

is required).

      In the present matter, the record does not show that Officer Tisdale-

Dickson or Sergeant Booker announced an intention to arrest defendant as he

fled from them. Accordingly, we must determine whether the pursuing officers

had probable cause to arrest. If not, defendant's conviction for resisting arrest

must be reversed. Because probable cause is a legal determination, we review

the record de novo. S.S., 229 N.J. at 380 (quoting State v. Morrison, 227 N.J.

295, 308 (2016)) (Because issues of law "do not implicate the fact-finding

expertise of the trial courts, appellate courts construe the Constitution, st atutes,

and common law de novo—with fresh eyes—owing no deference to the

interpretive conclusions of trial courts, unless persuaded by their reasoning." ) .

      In State v. Basil, our Supreme Court acknowledged that probable cause is

"a fluid concept—turning on the assessment of probabilities in particular factual

contexts—not readily, or even usefully, reduced to a neat set of legal rules." 202

N.J. 570, 585 (2010) (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)).

Accordingly, probable cause "cannot be defined with scientific precision"

because it is based on factual and practical considerations of reasonable

individuals, not legal technicians. Id. at 585 (first citing State v. Evers, 175 N.J.


                                                                              A-4875-18
                                        22
355, 381 (2003); and then quoting Gates, 462 U.S. at 231). Probable cause "is

more than a mere suspicion of guilt" but "it is less than the evidence necessary

to convict a defendant of a crime in a court of law." Ibid. (citing Brinegar v.

United States, 338 U.S. 160, 175 (1949)).       In State v. Moore, the Court

explained, "[p]robable cause exists where the facts and circumstances within

. . . [the officers'] knowledge and of which they had reasonably trustworthy

information [are] sufficient in themselves to warrant a [person] of reasonable

caution in the belief that an offense has been or is being committed." 181 N.J.

40, 46 (2004) (alterations in original) (quoting Schneider v. Simonini, 163 N.J.

336, 361 (2000)).

      Furthermore, courts "must look to the totality of the circumstances and

view those circumstances 'from the standpoint of an objectively reasonable

police officer.'" Basil, 202 N.J. at 585 (citations omitted). The Supreme Court

added:

            [i]n assessing the facts available to a police officer,
            important considerations are the witness's veracity,
            reliability, and basis of knowledge.          Generally
            speaking, information imparted by a citizen directly to
            a police officer will receive greater weight than
            information received from an anonymous tipster. Thus,
            an objectively reasonable police officer may assume
            that an ordinary citizen reporting a crime, which the
            citizen purports to have observed, is providing reliable
            information.

                                                                          A-4875-18
                                      23
            [Id. at 585–86.]

      Our de novo review of the totality of the circumstances from the viewpoint

of an objectively reasonable police officer leads us to conclude that the officers

in this case had probable cause to arrest defendant. Officer Tisdale-Dickson

received descriptions of the suspected robbers that had been provided by robbery

victims who were contemporaneously observing the suspects. The officers were

also provided with the real time location of the robbers. That information,

coupled with defendant's flight, provided an adequate basis to pursue and arrest

defendant under the probable cause standard. We thus conclude the trial judge,

sitting as the trier of fact, did not err in finding defendant guilty of resisting

arrest.

                                       IV.

      We turn next to defendant's contention that the trial court imposed an

excessive sentence on the Graves Act conviction. Defendant argues that the trial

judge erred by not considering defendant's youth, by improperly considering his

arrest record, and by failing to adequately explain the reasons for the sentence.

We note at the outset of our analysis that the eight-year prison term to which

defendant was sentenced is only slightly above the mid-point of the five-to-ten-

year range of ordinary terms for a second-degree crime. See N.J.S.A. 2C:43-

                                                                            A-4875-18
                                       24
6(a)(2). Furthermore, the four-year period of parole ineligibility the trial judge

imposed is only six months greater than the mandatory minimum 42-month

parole ineligibility term prescribed by the Graves Act. N.J.S.A. 2C:43-6(c); see

infra note 9. The sentencing court rejected the prosecutor's request to impose a

five-year term of parole ineligibility.

      The scope of our review is narrow. Sentencing decisions are reviewed

under a highly deferential standard. See State v. Roth, 95 N.J. 334, 364–65

(1984) (holding that an appellate court may not overturn a sentence unless "the

application of the guidelines to the facts of [the] case makes the sentence clearly

unreasonable so as to shock the judicial conscience"). Our review is limited to

considering:

            (1) whether guidelines for sentencing established by the
            Legislature or by the courts were violated; (2) whether
            the aggravating and mitigating factors found by the
            sentencing court were based on competent credible
            evidence in the record; and (3) whether the sentence
            was nevertheless "clearly unreasonable so as to shock
            the judicial conscience."

            [State v. Liepe, 239 N.J. 359, 371 (2019) (quoting State
            v. McGuire, 419 N.J. Super. 88, 158 (App. Div.
            2011)).]

      Furthermore, "[a] reviewing court may not substitute its own judgement

for that of the sentencing court. Judges who exercise discretion and comply with


                                                                             A-4875-18
                                          25
the principles of sentencing remain free from the fear of 'second guessing.'"

State v. Megargel, 143 N.J. 484, 493–94 (1996); see also State v. Jarbath, 114

N.J. 394, 401 (1989) (holding the critical focus is whether the sentencing court

was "clearly mistaken"). Reviewing courts must affirm a sentence if the trial

court's evaluation of the aggravating and mitigating factors was based on

competent credible evidence in the record. Roth, 95 N.J. at 364–65.

      The trial judge found aggravating factor three, N.J.S.A. 2C:44-1(a)(3)

("The risk that the defendant will commit another offense") and nine, N.J.S.A.

2C:44-1(a)(9) ("The need for deterring the defendant and others from violating

the law."). With respect to the statutory mitigating factors, the trial judge only

found mitigating factor eleven, N.J.S.A. 2C:44-1(b)(11) ("Imprisonment of the

defendant would entail excessive hardship to the defendant or the defendant's

dependents."). The judge considered but rejected defendant's request to find

mitigating factors seven, N.J.S.A. 2C:44-1(b)(7) ("The defendant has no history

of prior delinquency or criminal activity or has led a law-abiding life for a

substantial period of time before the commission of the present offense."); eight,

N.J.S.A. 2C:44-1(b)(8) ("The defendant's conduct was the result of

circumstances unlikely to recur."); nine, N.J.S.A. 2C:44-1(b)(9) ("The character

and attitude of the defendant indicate that the defendant is unlikely to commit


                                                                            A-4875-18
                                       26
another offense."); and ten, N.J.S.A. 2C:44-1(b)(10) ("The defendant is

particularly likely to respond affirmatively to probationary treatment.").

      We first address defendant's contention that that the trial judge improperly

considered his prior arrest record. That argument is belied by the record.

Defendant cites to State v. K.S. for the proposition that "when no such

undisputed facts exist or findings are made, prior dismissed charges may not be

considered for any purpose." 220 N.J. 190, 199 (2015). However, as the

defendant acknowledges in his appeal brief, the trial judge "did not specifically

cite to any arrests that did not result in a conviction." The record thus shows the

trial court did not accede to the prosecutor's request for the court to consider

defendant's juvenile arrests. Rather, the trial judge considered defendant's four

adult disorderly persons convictions and his juvenile delinquency adjudication

for first-degree robbery/possession of a weapon for an unlawful purpose.

      We next address defendant's contention that the trial court failed to

consider defendant's youth. Defendant argues that a new statutory mitigating

factor, codified in N.J.S.A. 2C:44-1(b)(14),5 should be applied retroactively.


5
   N.J.S.A. 2C:44-1(b)(14) establishes a mitigating circumstance when "[t]he
defendant was under 26 years of age at the time of the commission of the
offense." This new mitigating factor was enacted by L. 2020, c. 110, and took
effect on October 19, 2020—more than a year after defendant's sentencing


                                                                             A-4875-18
                                       27
Defendant raises the retroactivity argument in a single sentence embedded in a

footnote. In Almong v. Israel Travel Advisory Serv., Inc., we noted that Rule

2:6-2(a)(5) [now Rule 2:6-2(a)(6)] requires a party's legal argument to be made

under "appropriate point headings." 298 N.J. Super. 145, 155 (App. Div. 1997).

We explained that "[r]aising legal issues on appeal [in a footnote] . . . [is] wholly

improper" and "[a]ccordingly, we confine[d] our address of the issues to those

arguments properly made under appropriate point headings." Ibid. In view of

the paucity of legal argument in defendant's brief on this complex legal question,

we decline to address whether the Legislature intended that N.J.S.A. 2C:44 -

1(b)(14) be applied retroactively. We note that this question is now pending

before the Supreme Court, which granted certification in State v. Lane, No. A-

17-21. In that case, the question before the Court will be, "[d]oes mitigating

factor fourteen, N.J.S.A. 2C:44-1(b)(14), that the 'defendant was under 26 years

of age at the time of the commission of the offense,' apply retroactively?" 6


hearing. It is not disputed that that defendant was twenty years old when he
committed the Graves Act offense on July 4, 2017.
6
  We add that our recent decision in State v. Bellamy does not apply in this case.
468 N.J. Super. 29 (App. Div. 2021). Although we suggested in Bellamy that
the new mitigating factor is ameliorative, we made clear that "[t]his is not
intended to mean cases in the pipeline in which a youthful defendant was
sentenced before October 19, 2020, are automatically entitled to a


                                                                               A-4875-18
                                        28
      Although we decline to resolve the retroactivity of the new statutory

mitigating factor, we next address defendant's contention that the trial court did

not account for defendant's age in determining an appropriate sentence. Defense

counsel submitted a sentencing memorandum on defendant's behalf, which the

trial court acknowledged. The only reference to defendant's youth was a single

sentence that reads in its entirety, "[t]he Court should also consider Mr. Milien's

relative youth and 'the mitigating qualities of youth' when determining the

appropriate sentence in this case. Cf. State v. Zuber, 227 N.J. 422, 429–30

(2017)."7 At the sentencing hearing, counsel "rel[ied] primarily upon the written

submission [she] provided to the Court" and did not amplify the concise

argument in the sentencing memorandum regarding defendant's youth. In these

circumstances, although the sentencing court did not explicitly consider


reconsideration based on the enactment of this statute alone. Rather, it means
where, for a reason unrelated to the adoption of the statute, a youthful defendant
is resentenced, he or she is entitled to argue the new statute applies." Id. at 48;
see also State v. Rivera, __ N.J. __ (2021) (noting "the [trial] court on
resentencing is free to consider defendant's youth at the time of the offense and
apply mitigating factor fourteen, which was given immediate effect in all
sentencing proceedings on or after October 19, 2020." Id. at __ (slip op. at 22)
In the present matter, we are not remanding for re-sentencing.
7
  We note that Zuber addressed the constitutionality of a sixty-eight-year, three-
month term of parole ineligibility imposed on a juvenile who was tried as an
adult and convicted of felony-murder. 227 N.J. at 448.


                                                                             A-4875-18
                                       29
defendant's youth as a mitigating circumstance, we find neither an abuse of

discretion nor a reason to remand for the court to address the argument that

defendant mentioned briefly in the sentencing memorandum. The judge was

clearly aware of defendant's age and also his comparatively recent juvenile

adjudication of delinquency for first-degree robbery and second-degree

possession of a weapon for an unlawful purpose. 8

      Finally, defendant contends that the trial judge failed to explain the

sentencing decision, and specifically, why he imposed a sentence above the mid-

point of the second-degree range of ordinary terms and a parole ineligibility term

above the 42-month minimum parole disqualifier prescribed by the Graves Act.9




8
  The record shows that defendant initially received probation for the robbery
adjudication, but later violated probation and was placed in a residential juvenile
facility for one year.
9
  We note that once the trial court decided to impose an eight-year state prison
term, the four-year period of parole ineligibility was required by statute.
N.J.S.A. 2C:43-6(c) provides in pertinent part that a person convicted of a
handgun possession offense, N.J.S.A. 2C:39-5(b), "shall be sentenced to a term
of imprisonment by the court. The term of imprisonment shall include the
imposition of a minimum term. The minimum term shall be fixed at one-half of
the sentence imposed by the court or 42 months, whichever is greater . . . ."


                                                                             A-4875-18
                                       30
      In State v. Natale, our Supreme Court eliminated the "presumptive term"

that had been fixed at or near the mid-point of the sentencing range for each

degree of crime. 184 N.J. 458, 488 (2005). The Court explained,

            [a]lthough judges will continue to balance the
            aggravating and mitigating factors, they will no longer
            be required to do so from the fixed point of a statutory
            presumptive [term]. We suspect that many, if not most,
            judges will pick the middle of the sentencing range as
            a logical starting point for the balancing process and
            decide that if the aggravating and mitigating factors are
            in equipoise, the midpoint will be an appropriate
            sentence. That would be one reasonable approach, but
            it is not compelled. Although no inflexible rule applies,
            reason suggests that when the mitigating factors
            preponderate, sentences will tend toward the lower end
            of the range, and when the aggravating factors
            preponderate, sentences will tend toward the higher end
            of the range.

            [Ibid.]

      In State v. Kruse, the Court explained that, "[t]o provide an intelligible

record for review, the trial court should identify the aggravating and mitigating

factors, describe the balance of those factors, and explain how it determined

defendant's sentence." 105 N.J. 354, 360 (1987)). We are satisfied that the trial

judge identified and balanced the applicable aggravating and mitigating factors

and provided an intelligible record for our review. The sentence imposed in this

case—which is above the mid-point of the second-degree sentencing range but


                                                                           A-4875-18
                                      31
well below the upper limit of that range—does not "shock the judicial

conscious," see Roth, 95 N.J. at 364–65, and affords no basis for our

intervention.10

      To the extent we have not specifically addressed them, any remaining

arguments raised by defendant lack sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(2).

      Affirmed.




10
   As we previously noted, the Supreme Court has a pending case that will
decide whether and in what circumstances the new statutory mitigating factor
applies retroactively and what relief, if any, is to be afforded to persons who
were under the age of twenty-six at the time of their offense and who were
sentenced before N.J.S.A. 2C:44-1(b)(14) took effect.
                                                                           A-4875-18
                                      32